Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Gerald J. Whalen, J.), dated November 19, 2010 in a declaratory judgment action/CPLR article 78 proceed*1503ing. The judgment dismissed the complaint/petition (denominated petition).
Now upon reading and filing the stipulations of discontinuance of appeal signed by the attorneys for the parties on December 21, 2011 and January 23, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Fahey, Peradotto and Lindley, JJ.